DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on September 01, 2020.  In virtue of this communication, claims 1-37 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 16, “can” should be deleted
In line 16, “calculate” should be changed to –calculates--
In line 16, “VSWR” is not clear what is it standing for?
Appropriate correction is required.
Claims 2-6 are also objected as being dependent upon objected claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,797,806. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claim 16 of the above patent include all limitations of claim 7 of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (US 2006/0145884) in view of Bellantoni (US 2005/0140457).
With respect to claim 8, Graham discloses in figure 1 a distributed antenna system comprising: a trunk (T, e.g., trunk or riser); and a plurality of branch runs (B1-B2, e.g., branches or runs) distributed along the trunk and electrically coupled to the trunk, the plurality of branch runs each having a corresponding antenna monitoring module (22, e.g., antenna monitoring unit), corresponding antenna, wherein the corresponding antenna is selectively electrically decoupled from the trunk upon a determination of a fault condition by the antenna monitoring module (paragraph 0020, e.g., “if the associated antenna 20 were to become disconnected or if the cabling between the antenna 20 and the antenna monitor unit 22 were to become compromised, then the antenna monitor unit 22 sends a status signal t the central monitoring unit 18 indicating the fault condition”). 

    PNG
    media_image1.png
    753
    854
    media_image1.png
    Greyscale

Graham does not explicitly disclose each of the branch runs corresponding switch.
Bellantoni discloses in figure 3 a distributed antenna system comprising a branch run (301, e.g., a branch) having an antenna (antenna) and a switch (300, e.g., RF switch).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Graham with a switch as taught by Bellantoni for the purpose of controlling an ON/OFF transmitting signal of the branch run thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.

With respect to claim 10, the combination of Graham and Bellantoni disclose that wherein the selective electrical decoupling occurs at the corresponding switch (see figure 3 of Bellantoni).
With respect to claim 11, the combination of Graham and Bellantoni disclose that wherein the selective electrical decoupling comprises termination of a branch run and reduces reflections of a signal intended for the branch run (paragraph 0019 of Graham, e.g., “the antenna monitor unit 22 includes an RF level monitoring component for determining the downlink power output in each RF band used by the distribution antenna system 16”).
With respect to claim 12, the combination of Graham and Bellantoni disclose that wherein the corresponding switch is an RF switch (see figure 3 of Bellantoni, e.g., 300 is an RF switch).
With respect to claim 18, the combination of Graham and Bellantoni disclose that wherein the trunk is contained within a protective structure (10, e.g., a facility as a protective structure thereof), and the plurality of branch runs extend outside of the protective structure (see figure 1 of Graham). 
With respect to claim 19, Graham discloses in figure 1 a distributed antenna system comprising a plurality of antenna monitoring modules (22, e.g., antenna monitor units), each antenna monitoring module in electrical communication with a corresponding antenna (20, e.g., antennas); and a plurality of tappers (24, e.g., splitter, tapper or coupler).

Bellantoni discloses in figure 3 a distributed antenna system comprising a branch run (301, e.g., a branch) having an antenna (antenna) and a switch (300, e.g., RF switch).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Graham with a switch as taught by Bellantoni for the purpose of controlling an ON/OFF transmitting signal of the branch run thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 20, the combination of Graham and Bellantoni disclose that wherein switch is an RF switch (figure 3 of Bellantoni, e.g., 300 is an RF switch).
With respect to claim 23, the combination of Graham and Bellantoni disclose that wherein the switch contains a monitoring component (22, e.g., an antenna monitor unit for each branch) that monitors the integrity of the plurality of selectable routes (see figure 1 of Graham).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (US 2006/0145884) in view of Bellantoni (US 2005/0140457) and further in view of Kumar et al. (US 2020/0245412).
With respect to claims 21-22, the combination of Graham and Bellantoni disclose all claimed limitations, as expressly recited in claim 19, except for specifying that the plurality of selectable routs pass through a combiner and the combiner is an RF combiner.
Kumar discloses in figure 7 a distribution antenna system comprising a plurality of selectable routes (RF channel 1 to channel L) pass through an RF combiner (1132, e.g. combiners).
.
Allowable Subject Matter
Claim 25-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A distributed antenna system comprising … “at least one monitor monitoring the integrity of at least one of the first antenna route and the second antenna route, wherein the switch is configured to have ifs position changed in response to an indication that the at least one of the first antenna route and the second antenna route is faulty, from a position corresponding to the faulty route to a position corresponding to a route that is not faulty”, in combination with the remaining claimed limitations as claimed in independent claim 25 (claims 26-31 would be allowable as being dependent on claim 25).
A distributed antenna system comprising … “at least one monitor monitoring the integrity of the loop, wherein the at least one switch is configured to have its position changed in response to an indication of a fault along the loop, so as to cause a flow of energy to change from a single direction through the loop to all of the plurality of antennas, to flowing in two directions in portions of the loop not indicated as faulty, but still to all of the plurality of antennas”, in combination with the remaining claimed limitations as claimed in independent claim 32 (claims 33-37 would be allowable as being dependent on claim 32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Antkowiak – US 10,225,024
Prior art Pasulka et al. – US 2018/0027430
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 20, 2022